Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to the application filed on 05/21/2019 in which Claims 21-40 are presented for examination.
Drawings
The applicant’s drawings submitted on 05/21/2019 are acceptable for examination purposes. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10333960 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 21-40 recite similar limitations as claims 1-20 of US patent No. 10333960 as follows: 
       Instant application
    US No. 10333960 B2
Claim 21.  A tangible, non-transitory, and machine-readable medium, comprising machine- readable instructions stored thereon that, when executed, cause a processor to: transmit a message to a component of a private network, wherein the message includes an observable that 



Claim 30.

Claim 34.



Claim 1. A system located in a private network operable to find information relevant to network security incidents and generate aggregated results for transmission, the system comprising: a network interface that is connected to the private network; a memory; and a 

Claim 10.

Claim 14.




The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10333960 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10333960 ) substantially discloses the subject matter of claim 21 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a 10333960).
This is a provisional obviousness-type double patenting rejection.
The claims 22-29, 31-33 and 35-41 included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Allowable Subject Matter
Claims 21-40 are objected to, but would be allowable upon file a proper terminal disclaimer and rewritten each independent claim to be along the same lines as allowable subject matter in claim  21.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20150207813 A1 – Reybok which describes pooling and searching network security events reported by multiple sources. As information representing a security event is received from one source, it is searched against a central or distributed database representing events reported from multiple, diverse sources.
US 20160226905 A1 – Baikalov which detected and assessed by assembling singular threats identified using both direct and behavioral 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491